Name: Commission Regulation (EC) No 858/98 of 23 April 1998 determining the extent to which applications lodged in April 1998 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  Europe;  European construction;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 24. 4. 98L 122/34 COMMISSION REGULATION (EC) No 858/98 of 23 April 1998 determining the extent to which applications lodged in April 1998 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Bulgaria and Romania can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1898/ 97 (1) laying down detailed rules for the application in the pigmeat sector of the arrangements provided for by Council Regulation (EC) No 3066/95 and repealing Regu- lations (EEC) No 2698/93 and (EC) No 1590/94, as amended by Regulation (EC) No 618/98 (2), and in partic- ular Article 4(5) thereof, Whereas the applications for import licences lodged for the second quarter of 1998 are for quantities less than the quantities available and can therefore be met in full; Whereas, it is appropriate to draw the attention of oper- ators to the fact that licences may only be used for prod- ucts which comply with all veterinary rules currently in force in the Community, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 April to 30 June 1998 submitted pursuant to Regulation (EC) No 1898/97 shall be met as referred to in Annex I. 2. Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 24 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 267, 30. 9. 1997, p. 58. (2) OJ L 82, 19. 3. 1998, p. 35. EN Official Journal of the European Communities24. 4. 98 L 122/35 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 April to 30 June 1998 1 100,0 2 100,0 3 100,0 4 100,0 H1 100,0 H2 100,0 5 100,0 6 100,0 7 100,0 8 100,0 9 100,0 10/11 Ã¯ £ § 12/13 100,0 14 100,0 15 100,0 16 100,0 17 100,0